While infant plaintiff and another boy were playing in the gutter and at a hydrant near the curb, the infant plaintiff was struck by one of defendant’s motor trucks. He brought action to recover damages for the personal injuries sustained, and his father sued to recover for expenses and loss of services. Appeal from judgment *801in favor of defendant, entered on the verdict of a jury. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ.